Citation Nr: 9932669	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-37 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the claim for entitlement to service connection 
for a left eye disorder is well grounded.  

2.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel




INTRODUCTION

The veteran's active military service extended from September 
1963 to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied entitlement to service connection for a left eye 
disorder.


FINDINGS OF FACT

1.  The medical evidence of record reveals that the veteran 
has a current left eye disability.  Corrected distance vision 
in his left eye is 20/300.

2.  The veteran alleges that he injured his left eye during 
military service.  

3.  A June 1999 VA medical opinion states that if the injury 
alleged by the veteran occurred as stated, it could have 
caused a permanent optic neuropathy and loss of vision that 
would certainly be service connected.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left eye 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the present case there is both VA and private medical 
evidence which reveals that the veteran has corrected 
distance vision in his left eye of 20/300.  This is competent 
medical evidence of a current disability.  

The veteran alleges that he injured his left eye during 
service.  While this injury is not noted in the veteran's 
service medical records, the appellant's evidentiary 
assertions must be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  Samuels v. 
West, 11 Vet. App. 433, 435 (1998). 

A June 1999 VA medical opinion the states that if the injury 
alleged by the veteran occurred as stated, "it could have 
caused a permanent optic neuropathy and loss of vision that 
would certainly be service connected."  This suggests a 
nexus between an injury during service and current 
disability.

The veteran has met all three elements required for the claim 
to be well grounded.  See Caluza, 7 Vet. App. at 506; Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1996).  


ORDER

The claim of entitlement to service connection for a left eye 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for increased rating in this case is 
shown to be well grounded, but the duty to assist him in its 
development has not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).



Review of the veteran's service medical records reveals that 
service medical records from his tour of duty in Hawaii may 
be missing.  The RO should attempt to obtain any service 
medical records that are missing.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992). 

The Board requested a medical opinion from a VA physician.  
In June 1999 the physician's opinion indicated, among other 
things, that:

These records are inadequate to be able to 
determine either the etiology or the timing of this 
patient's loss of vision in the left eye.  In order 
to help answer these important questions he 
requires additional evaluation to include formal 
neuro-ophthalmologic evaluation, optic nerve 
photography, visual field testing, and MRI of the 
brain and orbit with contrast enhancement and 
proper evaluation of the orbital portion of the 
optic nerve in order help the ophthalmologic 
assessment.  In addition, the issue of an alleged 
facial trauma in Hawaii need to be evaluated and 
either confirmed or refuted. If he indeed 
experienced the trauma as described then it could 
have been the proximate cause of vision loss of the 
left eye.

Therefore, a VA examination of the veteran should be 
scheduled.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).   


In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:


1.  The RO should make another attempt to 
secure any additional service medical 
records that may exist pertaining to this 
veteran from the service department or 
the appropriate depository of records.  
Specifically, the RO should ask that a 
special search be conducted in an effort 
to locate and retrieve any records 
relating to eye injury during the 
veteran's service in Hawaii from December 
1963 to September 1965.  

2.  Following the above, the veteran 
should be accorded an examination by a VA 
eye specialist.  The report of examination 
should include a detailed account of all 
manifestations of the left eye disorder 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  
Specifically, a formal neuro-
ophthalmologic evaluation, optic nerve 
photography, visual field testing, and MRI 
of the brain and orbit with contrast 
enhancement and proper evaluation of the 
orbital portion of the optic nerve should 
be conducted.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner.  

This is a summary of the medical history 
of record:

The evidence of record reveals that 
in July 1963, prior to induction, 
the veteran was noted to have one 
weak eye.  The August 1963 entrance 
examination showed no abnormality 
of the eyes with visual acuity of 
20/20 in both eyes.  Service 
department treatment records from 
October 1964 reveal that the 
veteran had chalazia of the right 
upper eye lid.  During treatment 
for this condition amblyopia of the 
left eye with a visual acuity of 
20/200 was noted.  However, the 
July 1965 separation examination 
report again revealed that the 
veteran had no abnormality of the 
eyes and visual acuity was 20/20 in 
both eyes.  The October 1964 
service department eye clinic 
treatment record seems to indicate 
that the veteran's amblyopia pre-
existed his entry into active 
service.  
	Medical treatment records 
subsequent to service reveal 
differing diagnoses.  A July 1995 
letter from Dr. Dobbs reveals a 
diagnosis of amblyopia.  The July 
1995 VA eye examination report and 
a January 1995 private eye 
examination report reveal diagnoses 
of optic neuropathy.  However, the 
results of a January 1995 private 
MRI do not support the diagnosis of 
optic neuropathy. 

While the above is a summary, the 
examining physician is requested to review 
the actual medical evidence of record.  

The physician is requested to render a 
current diagnosis and answer the following 
questions.  

a.  What is the proper diagnosis of the 
veteran's current left eye disorder, is 
it amblyopia or optic neuropathy?  Is 
the veteran's amblyopia a condition 
that is most likely hereditary?  

b.  Did his amblyopia most likely pre-
exist his entry into active military 
service or was its onset during 
service? 

c.  Is it possible for a person with 
the veteran's amblyopia to compensate 
for, or conceal, the condition so that 
a general medical examination would 
reveal a normal visual acuity of 20/20? 

The physician should provide complete 
rationale for all conclusions reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issues on appeal.  



Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question remaining on appeal will 
be postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

